 Case: 4:19-cr-00343-HEA Doc. #: 61 Filed: 12/11/20 Page: 1 of 5 PageID #: 302




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )         No. 4:19CR343 HEA
                                         )
JOHNNY LISTIN,                           )
                                         )
            Defendant.                   )

                  OPINION, MEMORANDUM AND ORDER

      On September 26, 2019, Defendant pled guilty to Counts One and Two of a

Superseding Information, charging him with two counts of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g). Defendant was

sentenced on January 29, 2020 to 37 months imprisonment and two years

supervised release.

      Defendant is currently confined at FCI Terre Haute, Indiana. On June 19,

2020, Defendant submitted an administrative request to the Warden of FCI Terre

Haute for compassionate release. On July 28, 2020, the Warden denied this

request. On July 29, 2020, Defendant filed the instant motion. On October 2, 2020,

Defense Counsel filed an amended motion for compassionate release on the

Defendant’s behalf.




                                         1
 Case: 4:19-cr-00343-HEA Doc. #: 61 Filed: 12/11/20 Page: 2 of 5 PageID #: 303




      Defendant is 46 years old and states that he suffers from Type 2 diabetes and

has a history of deep vein thrombosis and embolism.

      “The law is clear: absent statutory authority, the Court cannot reduce a final

sentence.” United States v. Adem, No. 4:19-cr-00676-AGF, slip op. at 1 (Mar. 19,

2020)(rejecting an unopposed request for early release of six days in light of the

coronavirus pandemic); Dillon v. United States, 560 U.S. 817, 825 (2010) (“‘A

judgment of conviction that includes a sentence of imprisonment constitutes a final

judgment’ and may not be modified by a district court except in limited

circumstances.” (quoting 28 U.S.C. § 3582(b)).

      Defendant is seeking a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), as modified by the First Step Act. Congress has subsequently

changed the rule that a court could only modify a sentence upon motion from the

Bureau of Prisons. United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL

1307108, at *4 (D. Conn. Mar. 19, 2020). Congress amended section 3582(c) to

include the following language:

      (c) The court may not modify a term of imprisonment once it has been
      imposed except that—

             (1) in any case—

                   (A) the court, upon motion of the Director of the Bureau of
                   Prisons, or upon motion of the defendant after the defendant has
                   fully exhausted all administrative rights to appeal a failure of
                   the Bureau of Prisons to bring a motion on the defendant’s
                   behalf or the lapse of 30 days from the receipt of such a
                                          2
 Case: 4:19-cr-00343-HEA Doc. #: 61 Filed: 12/11/20 Page: 3 of 5 PageID #: 304




                    request by the warden of the defendant’s facility,
                    whichever is earlier, may reduce the term of imprisonment
                    . . . after considering the factors set forth in section 3553(a) to
                    the extent that they are applicable, if it finds that—

                           (i) extraordinary and compelling reasons warrant such a
                           reduction . . . and that such a reduction is consistent with
                           applicable policy statements issued by the Sentencing
                           Commission . . . .

18 U.S.C. § 3582(c). A defendant therefore may now move the sentencing court

for a reduced sentence but only “after (1) fully exhausting his administrative

remedies, or (2) a lapse of 30 days from the warden’s receipt of the defendant’s

request.” United States v. Miller, No. 2:16- CR-00269-BLW, 2020 WL 113349, at

*2 (D. Idaho Jan. 8, 2020).

      While the First Step Act changed who could file a motion for compassionate

release, it did not alter the requirements for granting relief. United States v. Ebbers,

2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (“Congress in fact only expanded

access to the courts; it did not change the standard.”). Under the unmodified

language in section 3582(c)(1)(A)(i), a sentencing court may reduce a term of

imprisonment only for “extraordinary and compelling reasons.” This phrase,

in turn, is defined by the Sentence Commission’s binding policy statement in §

1B1.13 of the Guidelines Manual. Section 1B1.13 “limits the universe of

extraordinary and compelling reasons to five categories”: (A)(i) terminal illness,




                                           3
 Case: 4:19-cr-00343-HEA Doc. #: 61 Filed: 12/11/20 Page: 4 of 5 PageID #: 305




(A)(ii) debilitating medical conditions, (B) advanced age, (C) death or

incapacitation of certain family members, and (D) other extraordinary

and compelling reasons determined by BOP. United States v. Lynn, No. CR 89-

0072-WS, 2019 WL 3805349, at *2 (S.D. Ala. Aug. 13, 2019) (citing U.S.S.G. §

1B1.13 cmt. n.1). Additionally, before granting early release, the court must verify

that the “defendant is not a danger to the safety of any other person or to the

community” and consider whether a lesser sentence is appropriate under the

section 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

Applying this framework to the present case, the Court will deny Defendant’s

request because he does not qualify for a reduced sentence under the First Step

Act.

       Defendant’s health conditions are being treated at FCI Terre Haute. Further,

Defendant has not demonstrated that he is not a danger to the community. After a

full review of the filings, the Court does not find extraordinary or compelling

circumstances warranting Defendant’s release from the BOP.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Release, [Doc.




                                          4
 Case: 4:19-cr-00343-HEA Doc. #: 61 Filed: 12/11/20 Page: 5 of 5 PageID #: 306




No. 53], is denied.

      Dated this 11th day of December, 2020.



                                     ________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                       5
